                             IN THE UNITED STATES DISTRICT COURT

                                 FOR THE DISTRICT OF OREGON

JOHN BERMAN,

                Plaintiff,                                            Case. No. 6:18-cv-1725-MC

           v.                                                         OPINION AND ORDER

CLERK OF CIRCUIT COURT OF
MULTNOMAH COUNTY OREGON; and
Does 1-30,

            Defendants.
_____________________________

MCSHANE, Judge:

       Pro se plaintiff John Berman seeks leave to proceed in forma pauperis (IFP). The Court,

pursuant to 28 U.S.C. § 1915(e)(2), must screen applications to proceed IFP and dismiss any

case that is frivolous or malicious, or fails to state a claim on which relief may be granted.

       Berman asks this Court to declare an award of costs imposed against Berman by a

Multnomah County Circuit Court judge as excessive, and seeks an injunction ordering the clerk


1 – OPINION AND ORDER
of court to “delete the assessment of costs against Berman, totaling $2498.” Compl. 4. Berman’s

complaint outlines his appeal of this issue to the Oregon Court of Appeals and the Oregon

Supreme Court.

       Berman’s complaint is an attempt at an end run around state court proceedings. Berman’s

challenge to the costs here, after receiving adverse decisions on the same issue from Oregon state

courts, is barred by the Rooker-Feldman doctrine. The Rooker-Feldman doctrine precludes lower

federal courts from hearing claims that collaterally attack prior state court decisions. See Ignacio

v. Judges of U.S. Court of Appeals for the Ninth Circuit, 453 F.3d 1160, 1165 (9th Cir. 2006);

District of Columbia Court of Appeals v. Feldman, 460 U.S. 462, 482 & n.16 (1983); Rooker v.

Fidelity Trust Co., 263 U.S. 413, 415-16 (1923).

       As Berman’s complaint fails to state a claim, it must be dismissed. 28 U.S.C. §

1915(e)(2).

IT IS SO ORDERED.



       DATED this 23rd day of October, 2018.


                                              _____/s/ Michael McShane       ______
                                                       Michael McShane
                                                  United States District Judge




2 – OPINION AND ORDER
